DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 6/23/2022. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meng Jingke et al., CN 110783525, in view of Yongqing Wang et al., Applied Materials and Interfaces, in further view of  Li et al., US 2021/0202940.Regarding claim 1, Meng Jingke et al., teaches a method for preparing a cathode active material (abstract) comprising NaxLiyMzO2 for sodium ion secondary battery (abstract).
Wang et al., teach the method comprising steps of :
Doping LiyMzO1 with Zrw to provide Zrw-doped LiyMzOa and dissociating Li ion from compound (pg. 5) and inserting Na ion to provide Zrw-doped NaxLiyMzOa wherein M is Co, Fe, Ni (pg. 5).
Wang et al., teaches doping LiyMzO1 with Zrw to provide Zrw-doped LiyMzOa and dissociating Li ion from compound and inserting Na ion to provide Zrw-doped NaxLiyMzOa (pg. 2; 5) wherein M is Co, Fe, Ni (pg. 2; 5).
Li et al., teaches a method for preparing a cathode active material (abstract) comprising Zr.sub.w-doped (0034; 0063; 0074; 0118) Na.sub.xLi.sub.yM.sub.zO.sub.a, (0028) the method comprising the steps of: (A) doping Li.sub.yM.sub.zO.sub.a with Zr.sub.w (0034; 0063; 0074; 0118); and (B) dissociating Li ion from the Zr.sub.w-doped Na.sub.xLi.sub.yM.sub.zO.sub.a (0028; 0034; 0041) and inserting Na ion thereto (0028), wherein M is at least one selected from Ti, V, Cr, Mn, Fe, Co, Ni, Mo and Ru (0028), and 0.005
Meng Jingke et al., and Wang and Li et al., do not teach all of the ranges listed above.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 2, Wang et al., teaches the method for preparing a cathode active material according to claim 1, wherein step (A) comprises the steps of: drying the resultant mixture at a temperature of 100.degree. C. (pg. 6) for 6 hours ( pg. 6); and (A2) heat treating the dried mixture (pg. 6). 
Meng teaches mixing aqueous Li.sub.yM.sub.zO.sub.a solution with aqueous Zr solution (0021-0024).
Thus, it would have been obvious to one of ordinary skill in the art to insert the teachings of Meng into the teachings of Wang because Meng teaches “By adding lithium-containing additives to the positive electrode material, the energy density of sodium ions can be greatly improved: on the one hand, lithium-containing additives have high specific capacity, and adding a small amount of lithium-containing additives can improve the overall first charge specific capacity of the battery,” (0027).
Regarding claim 3, Meng teaches mixing aqueous Li.sub.yM.sub.zO.sub.a solution with aqueous Zr solution (0021-0024).
Meng does not teach a weight ratio of 1:1.05-1.1, in step (A1). 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).Regarding claim 4, Meng Jingke et al., does not teach the method of doping with Zr.
Regarding claim 4, Li et al., teaches wherein the heat treatment in step (A2) is in two steps of the first heat treatment (0103) and the second heat treatment (0104), the first heat treatment is carried out at a temperature of 400-800.degree. C. for 1-10 hours (0064-0066), and the second heat treatment is carried out at a temperature of 800-1200.degree. C. (800 deg) (0065; 0104) for 5-15 hours (0066), after carrying out the first heat treatment (0064-0066; 0104).
Thus, it would have been obvious to one of ordinary skill in the art and one would have been motivated to insert the teachings of Li et al., into the teachings of Meng Jingke et al., because Li et al., teaches “doped and processed high energy density active lithium-ion battery materials (LVPF/LFMP) may be used to improve electrochemical performances and thermal stability of a host material.” (0012). Regarding claim 5, Li et al., teaches preparing a cathode active material according to claim 4, wherein the second heat treatment temperature is higher than the first heat treatment temperature (0104). 
Thus, it would have been obvious to one of ordinary skill in the art and one would have been motivated to insert the teachings of Li et al., into the teachings of Meng Jingke et al., because Li et al., teaches “doped and processed high energy density active lithium-ion battery materials (LVPF/LFMP) may be used to improve electrochemical performances and thermal stability of a host material.” (0012).Regarding claim 6, Meng et al., teaches preparing a cathode active material according to claim 1, wherein step (B) is carried out through an electrochemical ion exchange process (0051). 
Regarding claim 7, Meng Jingke et al., teaches a method for preparing a cathode active material (abstract) for sodium ion secondary battery (abstract).
Wang et al., teach the method comprising steps of: manufacturing Zrw-doped LiMO cathode active material (pg. 2, 5).
Li et al., teaches applying electric potential thereto so that the battery may be charged (0049; 0052; 0070), disassembling the charged lithium secondary battery to exchange the anode with Na metal, and discharging the battery so that lithium may be substituted with sodium (0028).
Thus, it would have been obvious to one of ordinary skill in the art and one would have been motivated to insert the teachings of Li et al., into the teachings of Meng Jingke et al., modified by Wang because “doped and processed high energy density active lithium-ion battery materials (LVPF/LFMP) may be used to improve electrochemical performances and thermal stability of a host material.” (0012).

Response to Arguments
3.	Applicant’s arguments with respect to above claim(s) have been considered but are moot because the new ground of rejection includes an additional reference, Yongqing Wang et al., Applied Materials and Interfaces.
The Applicant argues that “Meng fails to teach or suggest the claimed method recited in step (B), such as, “dissociating Li ion from the Zrw-doped LiyMzOa and inserting Na ion thereto to provide the Zrw-doped NaxLiyMzOa”.”However, in this Office Action, Wang is presented for disclosing this limitation, since Wang et al., teaches doping LiyMzO1 with Zrw to provide Zrw-doped LiyMzOa and dissociating Li ion from compound and inserting Na ion to provide Zrw-doped NaxLiyMzOa (pg. 2; 5) wherein M is Co, Fe, Ni (pg. 2; 5).

Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jing Xu et al., Chemistry of Materials.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727